internal_revenue_service number release date index number --------------------------------- -------------------- --------------------------------- - --------------------------------- -------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc ita b04 plr-115879-05 date date legend c j k l p -------------------------- ------------------------- ----------------------- ----------------- --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- ----------------------- -------------------------------- --------------------------------- --------------------------------------------------------------------------------------------------- ------------------------------- ------------- ------------------------------ ---------------------------------------------- --------------------------------------------- ---------------- ----------------------------- r s t ------------------------------------------------------------------------------------------------------- u x y z jj ll zz v lawsuit -------------------------------------------------- court date date date date date ---------------------------------------------------- ---------------------- --------------------------- ------------------ -------------------------- -------------------------- plr-115879-05 date date date date dates z year year year e b c d f g m q -------------------------- --------------------- --------------------- -------------------------- ---------------------------------- ------- ------- ------- ----------- ------------- ----------------- --------------- --------------- ----- ---------- --------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ ------------- --------------- --------------- x y z dear ------------------- this letter is in response to your request for a letter_ruling concerning the tax treatment of certain amounts you received pursuant to a settlement of an opt-out class action lawsuit and attorneys’ fees received by class counsel specifically you request the following two rulings the amounts to which you became entitled pursuant to a settlement of a class action lawsuit in exchange for your right to receive periodic and lump sum payments arising out of a prior lawsuit for personal physical injuries are excludable from your gross_income under sec_104 of the internal_revenue_code attorneys’ fees paid to class counsel in the class action lawsuit are not included in your gross_income facts the personal injury lawsuit on date you were in an automobile accident during a business trip for your employer you suffered permanent physical injuries an employee of c caused the accident on or about date you filed a complaint against c the complaint asserted that c was plr-115879-05 liable under the doctrine_of respondeat superior because at the time of the accident c’s employee was acting within the scope of his office or employment on or about date you and c entered into a structured_settlement agreement settlement agreement i under the terms of settlement agreement i c was required to make the following payments for your physical injuries a payment of dollar_figuree on date payments of dollar_figuree thereafter on each and every dates z ending with the final payment due_date and a payment of dollar_figureb on date notwithstanding the foregoing payment schedule at any time after date and before date c could elect to discharge its remaining obligations under settlement agreement i by paying you the sum of i dollar_figuree multiplied by q and ii dollar_figureb as contemplated by settlement agreement i and your consent c assigned to x and x assumed c’s liabilities to you x committed itself to establish a_trust zz of which x would be the trustor and sole beneficiary you did not have the right to accelerate defer increase or decrease the periodic_payments or the lump sum payment thus x became liable to you for all payments required under settlement agreement i to implement these arrangements x as trustor entered into a_trust agreement jj with y as trustee the terms of the jj and settlement agreement i required x to transfer dollar_figurec to y in turn y was required to invest dollar_figurec in u s treasury bonds in a principal_amount calculated to earn sufficient interest to fund the payments under the structured_settlement agreement the bonds were to be redeemed to fund the final lump-sum payment until that time the bonds were to be retained in the zz and dedicated exclusively to carrying out the periodic_payment obligations established by settlement agreement i you excluded the periodic_payments from income under sec_104 you have also represented that such amounts were excludable from your gross_income under sec_104 the class action lawsuit in date the zz ceased making periodic_payments to you at the same time lls established by x ceased making periodic_payments to approximately g other individuals each of these other individuals also had suffered catastrophic personal physical injuries or was a successor-in-interest to such an individual and was entitled to receive periodic_payments under an individually established structured_settlement arrangement referred to as an ll agreement in year a class action lawsuit in the case v lawsuit was filed on behalf of you and these other individuals class action plaintiffs in the court the complaint alleged that for purposes of this ruling we have assumed but do not decide that all of the payments you were entitled to receive under settlement agreement i were excludable from your gross_income under sec_104 plr-115879-05 the defendants breached contractual or fiduciary responsibilities to the class action plaintiffs to assure that the u s treasury bonds were used for their sole intended purpose of making payments to the class action plaintiffs or to refrain from engaging in or facilitating transactions that would result in the bonds not being so used the complaint further alleged that due to the breach of these duties the shareholders of the assignment company x and or its successors were able to use the assets of the lls as collateral for their personal investments and business activities pursuant to these arrangements the shareholders purported to give z certain rights to the u s treasury bonds held as assets of the lls as collateral for personal loans in year after the shareholders had defaulted on their personal loans z sold the treasury bonds shortly thereafter in date periodic_payments to the class action plaintiffs ceased the complaint stated that the class action plaintiffs demanded various forms of relief including compensatory consequential and incidental damages interest at the maximum legal rate and punitive and exemplary damages v lawsuit was subsequently resolved through settlement agreements in total there were four separate settlements of these three were entered into in year and were with l for dollar_figured z for dollar_figuref and k for dollar_figurex finally a global_settlement was entered into as of date with r y j s t and u for dollar_figurey the global_settlement agreement in exchange the settling defendants under the global_settlement agreement will receive a complete release of all claims that were or could have been asserted against them in the class action lawsuit in order to determine the aggregate amount to be paid_by the settling defendants the parties determined the present_value of all future periodic and lump-sum payments and confirmed the amount of all past due lump sum payments payable to each of the class action plaintiffs under their respective structured_settlement arrangements in making these calculations it was assumed that the u s treasury bonds used to fund the original lls would have been called as of the earliest possible call date thus the present_value of all future payments was based on the early call date of the underlying bonds in the various lls the payments were discounted to date at the prime lending rate of u s banks the total amount determined to be payable by the settling defendants pursuant to these calculations is hereinafter referred to as the plaintiffs’ substituted recovery amount in the final judgment and order of dismissal the court found that all amounts paid from year and to be paid to the class action plaintiffs except amounts for attorneys’ fees or residual distributions pursuant to the global_settlement agreement are in lieu of payments relating to their structured_settlement arrangements the actual sum recovered from the settling defendants for the class action plaintiffs is slightly larger than the sum of the plaintiffs' substituted recovery amount and the permitted attorneys' fees this excess is referred to as consequential damages and plr-115879-05 represents that amount if any that you may receive in excess of past due and the net present_value of all future periodic and lump sum payments that you will receive in lieu of the periodic_payments contemplated under settlement agreement i the amounts if any payable as consequential damages has not yet been determined and will not be determined until the court fixes the amount of the attorneys' fees and costs it is expected that your portion of the consequential damages if any will not exceed dollar_figurem in addition the law firms that were class counsel class counsel applied to the court for determination of attorneys' fees in an amount not to exceed dollar_figurez to be paid out of the settlement common fund in the application to the court class counsel sought a fee award from the common fund created by their labors calculated either as a percentage of that fund or by the lodestar multiplier method you represent that v lawsuit was an opt-out class action lawsuit the order granting the notice of the class action states that the class action plaintiffs certified in the class action include all persons and entities who are parties to structured settlements with a company variously known as p whose structured settlements provided for payments to be paid out of the interest and principal paid on u s treasury bonds held in trust and who have not received payment in full of the amounts due to them under their structured settlements you never signed a retainer agreement with or became an individual client of any of the class counsel those firms only represented the class of which you were a member law and analysis sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived thus under sec_61 an accession to wealth is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the specific exclusions created by other sections of the code 348_us_426 1955_1_cb_207 sec_104 as amended by of the small_business job protection act of the act excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal physical injuries or physical sickness section d of the act provides that the amendments made by shall not apply to any amount received under a written binding agreement court decree or mediation award in effect or issued on or before date sec_104 prior to its amendment by of the act excluded from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal injuries or sickness ’ w hether a claim is resolved through litigation or settlement the nature of the underlying action determines the tax consequences of the resolution of the claim ’ in plr-115879-05 characterizing the settlement payment for tax purposes we ask ‘in lieu of what were the damages awarded ’ 913_f2d_1486 9th cir in 225_f2d_629 10th cir mr sanders entered into a contract with the united_states government to perform certain construction work during the construction_period there were many changes made in the plans and specifications as well as demands that much of the work be accelerated as a result the cost of construction greatly increased and mr sanders made claims for additional compensation mr sanders brought an action in the united_states court of claims against the united_states to recover an amount alleged to be due on the construction_contract mr sanders and the united_states entered into a compromise settlement agreement upon receipt of the settlement money mr sanders dismissed his action with prejudice he reported the settlement money as a capital_gain the court concluded that the settlement money was not derived from sale_or_exchange of a capital_asset but was a compromise settlement of an amount claimed for the services rendered in doing so the court stated t he settlement of the litigation and the belated payment to mr sanders represented a sum due him for work performed under the terms of the contract this was gross_income as defined by the revenue act the object of the suit was to recover for this work if the sum had been paid when due it would have represented ordinary_income the fact that the sum was recovered in a lawsuit or in the settlement of a lawsuit does not change the character of the income regardless of the intervening time the income must be considered in the light of the claim from which it was realized see sanders pincite see also 323_f2d_913 9th cir in which the court stated i n determining whether receipts are taxable as ordinary_income or return_of_capital it is immaterial whether taxpayer effected collection amicably or by resolving a dispute through compromise or litigation it is the nature of the underlying claim that controls and not the manner of collection under settlement agreement i you were entitled to receive damage payments on account of personal injuries that you represent were excludable from gross_income under former sec_104 subsequently the amounts that had been paid into the zz to fund the periodic_payments of the damages were dissipated various defendants have made payments under the four settlement agreements to satisfy claims that they violated contractual and fiduciary responsibilities resulting in the dissipation of the assets of the zz and the lls of the other class action plaintiffs that you recovered in whole or in part the payments to which you were entitled under settlement agreement i through settlement of a lawsuit resolving the foregoing claims does not change the character of the income your portion of the plaintiffs’ substituted recovery amount was intended to be in lieu of each of the remaining periodic_payments and the lump sum plr-115879-05 amount in addition the amount of the payments that you will receive that will be allocated to your portion of the plaintiff’s substituted recovery amount is less than the total payments you would have received under settlement agreement i had the trustee of the zz exercised its right to terminate the periodic_payments as of date thus the payments representing your portion of the plaintiffs’ substituted recovery amount that you receive pursuant to the global_settlement agreement are treated as being received in lieu of and have the same character for federal_income_tax purposes as the payments you were entitled to receive under settlement agreement i the attorneys’ fees awarded to class counsel from the common fund are not includible in your gross_income these amounts awarded to class counsel were awarded in an opt-out class action lawsuit in which the members of the plaintiff class do not have any express contractual relationship with class counsel this conclusion is similar to revrul_80_364 1980_2_cb_294 situation involving the settlement of a lawsuit brought by a union against an employer to enforce a collective bargaining agreement class actions are employed by the judicial system to consolidate in one lawsuit a group of common claims against the same defendants class actions frequently come about as representative litigation in which the class representatives pursue the claims of a great many similarly interested individuals under the class action at issue a class member obtains the benefits of the settlement by merely coming within the definition of the class the conclusion that the attorneys’ fees awarded to class counsel are excluded from the gross_income of class members is specific to the facts of this case cf sinyard v commissioner tcmemo_1998_364 aff’d 268_f3d_756 9th cir cert_denied sub nom sinyard v rossotti 122_sct_2357 fees awarded under the adea fredrickson v commissioner tcmemo_1997_125 aff’d in unpub opinion 9th cir settlement of mandatory title vii class action in which class members personally signed settlement agreements providing for compensation of counsel conclusions based strictly on the information submitted and representations made we conclude the amounts of damage payments properly allocable to the plaintiffs’ substituted recovery amount payments you received pursuant to the global_settlement agreement in satisfaction of your claims to receive periodic and lump sum payments under settlement agreement i are excludable from your gross_income under former sec_104 provided that all of the periodic and lump sum payments under settlement agreement i would have been excludable from your gross_income under former sec_104 payments of attorneys’ fees to class counsel in v lawsuit are not includible in your gross_income under sec_61 caveats plr-115879-05 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided above under conclusions no opinion is expressed or implied concerning the tax consequences of any item discussed or referenced in this letter in addition we do not express any opinion on the following matters whether payments under settlement agreement i were excludable from gross_income under former sec_104 whether the allocation of damages under the global_settlement agreement and the court orders is effective for federal_income_tax purposes under sec_4 of revproc_2005_3 2005_1_irb_118 the internal_revenue_service ordinarily does not rule whether an allocation of the amount of a settlement award including a lump sum award between back pay compensatory_damages punitive_damages etc is a proper allocation for federal tax purposes whether the portion of the damage payments made by r in exchange for litigation claims assigned to r under section d iii of the global_settlement agreement are excluded from your gross_income under former sec_104 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 in addition in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
